ORDER

PER CURIAM.
Defendant, Cynthia Pitts, appeals after a jury convicted her on two counts of possession of a controlled substance in violation of § 195.202, RSMo Supp.1993, and the trial court sentenced her to six months in the county jail on Count I and one year in the county jail on Count II. We affirm.
Further, we find no jurisprudential purpose would be served by a written opinion and affirm by summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.